Title: From George Washington to Major General Horatio Gates, 25 March 1778
From: Washington, George
To: Gates, Horatio

 

Sir
Head Quarters Valley Forge 25th March 1778

I was yesterday favd with yours of the 17th by Major Campbell. Our number of effectives is so reduced by innoculation that it is impossible to spare the few Men of the 13th Virginia Regiment just at this time. I shall send Colo. Russel immediately to Pittsburg to collect and take the command of by far the greatest part of the Regiment who are now stragling about that Country. Major Campbell informs me that there ought to be four hundred Men there. There are not above one hundred here sick and well. You have been misinformed as to the reinlistment of the 12 & 13th Virginia Regiments. The Men of seven of the oldest Regiments had been inlisted for two years, and as their times expired in the winter, many of them reinlisted upon being allowed furloughs to go home for two Months. Upon enquiry you wil find the above to be the fact, and that the reinlistment was confined to the Seven Regiments.
All the Men that are now in the 8th and 12th Pennsylvania Regiments came originally with them, they never having received any Recruits. I mention this, because it appears from your letter, that you thought most of those first inlisted had been carried off by casualties of different kinds and that others had been raised to fill their places. It is to be wished that our force may be such, that we may be able to send succours to the Westward should the Indian War, that is apprehended, break out. But should the situation of Affairs here require us to keep our whole force together, I imagine there will be no difficulty in raising a Body of Men upon the frontier of Virginia and pennsylvania for the purpose of defending them. I have the honor to be Sir Yr most obt Sevt.
